DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, 9-10, 12, 14 and 16-18 of copending Application No. 15/762,414 (hereafter ‘414) in view of Hiles (U.S. Pat. No. 6,476,113).
Regarding claims 1, 8-11, 14, 16 and 19-20, ‘414 claims a composition for 3D printing comprising magnetic particles having at least two magnetic domains, wherein the particles are irregularly arranged when an external magnetic field is absent and magnetized by an external magnetic field in combination with a thermosetting resin.
‘414 does not claim gas-filling particles.
Hiles et al. teaches thermosetting and thermoplastic elastomer having magnetic filler therein which are capable of being aligned when a magnetic field is applied thereto. (Abstract). Hiles et al. further teaches the inclusion of hollow glass spheres as a lightweight filler material which improve the mechanical strength and reduce the density of the composite. (col. 9, lines 22-36). The hollow glass spheres would therefore meet the limitation of gas containing particles as claimed.
It would have been obvious to one of ordinary skill in the art to incorporate hollow glass spheres in the composition of ‘414
One of ordinary skill in the art would have found it obvious to incorporate hollow glass spheres in order to improve the mechanical properties of the composite while also reducing the overall density or weight thereof for ease of manipulation or transport.
Regarding claims 2-7, ‘414 claims iron based magnetic powders having dimensions of 20-300 nm, domains of 10 to 50 nm, saturation magnetization of 20 to 150 emu/g and coercive forces of 1 to 200 kOe. (claims 2-6).
Regarding claims 12 and 20, one of ordinary skill in the art would have found it obvious to optimize the content of the hollow particles of Hiles et al. in order to adjust the final density of the product. 
Regarding claim 13, ‘414 claims a dispersant. (claim 18).
Regarding claim 15, ‘414 claims magnetic clusters. (claim 10)
This is a provisional nonstatutory double patenting rejection.

Claims 1-17 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/347,367 (hereafter ‘367) in view of Hiles (U.S. Pat. No. 6,476,113).
Regarding claims 1, 8-11, 14, 16 and 19-20, ‘367 claims a composition for 3D printing comprising magnetic particles having at least two magnetic domains, wherein the particles are irregularly arranged when an external magnetic field is absent and magnetized by an external magnetic field in combination with a thermosetting resin. (claim 1)
‘367 does not claim gas-filling particles.
Hiles et al. teaches thermosetting and thermoplastic elastomer having magnetic filler therein which are capable of being aligned when a magnetic field is applied thereto. (Abstract). Hiles et al. further teaches the inclusion of hollow glass spheres as a lightweight filler material which improve the mechanical strength and reduce the density of the composite. (col. 9, lines 22-36). The hollow glass spheres would therefore meet the limitation of gas containing particles as claimed.
It would have been obvious to one of ordinary skill in the art to incorporate hollow glass spheres in the composition of ‘367
One of ordinary skill in the art would have found it obvious to incorporate hollow glass spheres in order to improve the mechanical properties of the composite while also reducing the overall density or weight thereof for ease of manipulation or transport.
Regarding claims 2-7, ‘414 claims iron based magnetic powders having dimensions of 20-300 nm, domains of 10 to 50 nm, saturation magnetization of 20 to 150 emu/g and coercive forces of 1 to 200 kOe. (claims 2-6).
Regarding claims 12 and 20, one of ordinary skill in the art would have found it obvious to optimize the content of the hollow particles of Hiles et al. in order to adjust the final density of the product. 
Regarding claim 13, ‘414 claims a dispersant. (claim 16).
Regarding claim 15, ‘414 claims magnetic clusters. (claim 10)
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pridohl et al. (U.S. App. Pub. No. 2009/0230347) in view of Hiles (U.S. Pat. No. 6,476,113).
With respect to the limitation “for 3D printing”, the limitation is being interpreted statement of intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. In general, because “for 3D printing” does not particularly limit what processes, structures or apparatus is being referred to within the limitation “3D printing”, the Applicant considers that compositions having the elements of the body of the claimed would be capable of meeting the limitation “for 3D printing” as claimed.

Regarding claims 1 and 15-16, Pridohl et al. teaches a formulation comprising a polymerizable monomer and/or polymer and containing therein a magnetic metal oxide having diameters 2 to 100 nm. (Abstract). Pridohl et al. teaches that the magnetic metal oxide particles are formed of aggregated particles each having several magnetic domains therein due to the irregular arrangement of the magnetic particles. (Fig. 1 and par. [0010-[0011]). Pridohl et al. teaches that the particles may be magnetized by an external magnetic field causing heat to be generated. (par. [0013]). Since the particles are mixed with a polymeric binder, when a magnetic field is not applied, the particles would be irregularly arranged. (par. [0053]).

Pridohl et al. fails to teach the inclusion of gas-containing particles as claimed.
Hiles et al. teaches thermosetting and thermoplastic elastomer having magnetic filler therein which are capable of being aligned when a magnetic field is applied thereto. (Abstract). Hiles et al. further teaches the inclusion of hollow glass spheres as a lightweight filler material which improve the mechanical strength and reduce the density of the composite. (col. 9, lines 22-36). The hollow glass spheres would therefore meet the limitation of gas containing particles as claimed.
It would have been obvious to one of ordinary skill in the art to incorporate hollow glass spheres in the composition of Pridohl et al.
One of ordinary skill in the art would have found it obvious to incorporate hollow glass spheres in order to improve the mechanical properties of the composite while also reducing the overall density or weight thereof for ease of manipulation or transport.

Regarding claim 2, the magnetic particles and the hollow particles would both be mixed in the binder composition of Pridohl et al. and would therefore surround one another as claimed.
Regarding claim 3, the magnetic particles of Pridohl et al. include iron oxide, ferrite, iron alloys and manganese alloys. (par. [0017]-[0021]).
Regarding claim 5, Pridohl et al. teaches that the particles have a saturation magnetization value of 29.7 and 54.2 Am2/kg (which is the same value in emu/g). (par. [0065], Table 1).
Regarding claims 6-7, the particles have diameters of 100 nm to 1 micron and domain sizes of 2 to 100 nm (Abstract and par. [0010]).
Regarding claims 8-10 and 19, the gas containing particles of Hiles et al. are hollow glass spheres having diameters of 5 to 250 microns. (col. 9, lines 22-36).
Regarding claim 13, Pridohl et al. teaches using dispersing aids. (par. [0033]).
Regarding claims 14 and 18, Hiles et al. teaches using the magnetic particles in both thermosetting and thermoplastic polymer compositions. (Abstract). The thermosetting compositions comprising the magnetic particles would therefore be considered cured after application of the magnetic field.
Regarding claim 20, the incorporation of the hollow particles allows the composites disclosed in Hiles et al. to have densities of 0.4 to 4 grams per cc. (col. 12, lines 54-64).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pridohl et al. (U.S. App. Pub. No. 2009/0230347) in view of Hiles (U.S. Pat. No. 6,476,113), further in view of Hiroshi et al. (U.S. Pat. No. 5,123,989).
Pridohl and Hiles et al. are relied upon as described in the rejection of claim 1, above.
Pridohl et al. fails to teach the coercive force of the magnetic particles.
Hiroshi et al. teaches a resin bonding method using magnetic particles that heat under an alternating magnetic field. (Abstract). Hiroshi et al. teaches that the magnetic force should be not less than 50 Oe (col. 3, lines 5-16) and that the higher the coercive force of the particles, the greater the heat generation (Hiroshi et al. suggests coervice forces over 200 Oe) which therefore requires a lower amount of magnetic particles and improved performance of the heating process. (col. 7, lines 10-49).
It would have been obvious to one of ordinary skill in the art to select magnetic nanoparticles having high coercive forces such as those having ranges presently claimed.
One of ordinary skill in the art would have found it obvious to select high coercive force magnetic particles for the purpose of improving the efficiency and performance of the magnetic field heating process in Pridohl et al. as well as allowing for using a lower amount of magnetic particles which would save on production costs.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pridohl et al. (U.S. App. Pub. No. 2009/0230347) in view of Hiles (U.S. Pat. No. 6,476,113), further in view of Heikkila et al. (U.S. App. Pub. No. 2013/0157053).
Pridohl and Hiles et al. are relied upon as described in the rejection of claim 1, above.
Regarding claims 11-12, Pridohl and Hiles et al. do not teach gas-containing particles having densities as claimed and in an amount used as claimed.
Heikkila et al. teaches a magnetic polymer composite which is dispensed as a hot-melt material containing a variety of particulate material therein to alter the density of the polymer composite. (Abstract). Heikkila et al. teaches including hollow glass microspheres having densities between 0.1 to 0.6 g/cm3 (par. [0012]) in an amount between 31 to 86 weight percent of the polymer composite. (par. [0025]).
It would have been obvious to one of ordinary skill in the art to optimize the content of the glass microspheres as well as select glass microspheres having low overall densities in the composite of Pridohl and Hiles et al.
One of ordinary skill in the art would have been motivated to optimize the content and densities of these particles in order to lower the overall density of the composite material including the microspheres for ease of manipulation or transport.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pridohl et al. (U.S. App. Pub. No. 2009/0230347) in view of Hiles (U.S. Pat. No. 6,476,113), further in view of Orillall et al. (U.S. App. Pub. No. 2016/0107288).
Pridohl and Hiles et al. are relied upon as described in the rejection of claim 1, above.
Pridohl et al. does not teach a 3D printing method as claimed.
Orillall et al. teaches a mechanical polishing pad having therein magnetic particles and hollow particles which is formed by depositing several layer using a 3D printer. (Abstract, par. [0046] and [0051]). Orillall et al. further teaches that the 3D printing process allows for manufacturing objects such as polishing pads with very tight uniformity and with highly configurable features as well as quickly and cheaply. (par. [0023]).
It would have been obvious to one of ordinary skill in the art to use a 3D printing process to make three dimensional object using the composition disclosed in Pridohl et al.
One of ordinary skill in the art would have found it obvious to use a 3D printing process in view of the advantageous uniform features of the product as well as the speed and efficiency with which the process makes 3D products.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        05/22/2021